Citation Nr: 0507161	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), prior to October 
29, 2002.

2.  Entitlement to an initial staged rating in excess of 30 
percent for PTSD, from October 29, 2002.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  That determination granted service 
connection for PTSD, and assigned a 10 percent evaluation, 
effective from November 22, 1996.

The veteran's claim for an initial rating in excess of 10 
percent for post-traumatic stress disorder was denied by the 
Board in a November 2000 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court).  In June 2001, 
the Court issued an order which granted the Secretary's 
motion for remand and to stay proceedings, and vacated the 
November 2000 Board decision.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.

By a rating decision in June 2004, the RO increased the 
initial rating for PTSD, from 10 percent to 30 percent, 
effective from October 29, 2002.

The veteran's claim was remanded by the Board for further 
development in September 2003 and again in September 2004.




FINDINGS OF FACT

1.  Prior to October 29, 2002, the veteran's psychiatric 
disability was manifested by depression, sleep impairment, 
and nightmares, with an assigned GAF score of 70.

2.  From October 29, 2002 to November 7, 2004, the veteran's 
psychiatric disability was manifested by depression, 
nightmares, circumstantial speech, and limited abstract 
thinking, with assigned GAF scores of 65 and 70.

3.  From November 8, 2004, the veteran's psychiatric 
disability has been manifested by memory difficulties, a 
minimal ability to manage hygiene, circumlocutious speech, 
mild to moderate sleep impairment, marked diminished interest 
in or participation in activities, detachment and 
estrangement from others, with mild to moderate 
hypervigilance, and an assigned GAF score of 52.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD, prior to October 29, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for an initial staged evaluation in excess 
of 30 percent for PTSD, from October 29, 2002 to November 7, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

3.  The criteria for an initial staged evaluation of 50 
percent, but no higher, for PTSD, from November 8, 2004, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Under 38 U.S.C.A. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.  In this case, the 
issues on appeal stem from a notice of disagreement following 
notice of the May 1997 rating decision as to the service 
connection claim for PTSD.  However, the Board notes that 
because the veteran's claim was initially filed and 
adjudicated prior to the enactment of the VCAA, that VCAA 
notice was not issued for the service connection claim.  

The Board notes that VA letters issued in October 2002 and 
October 2004 apprised the veteran of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the veteran were not given 
prior to the first AOJ adjudication of the veteran's claim, 
the notice was provided by the AOJ prior to the final 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for an increased 
evaluation for PTSD.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claim for an increased 
initial evaluation for PTSD.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual Background

The veteran's service medical records show that she was 
discharged due to pregnancy.  Psychiatric findings on her 
entrance and separation examinations were normal.

Private medical reports dated from 1986 to 1996 show 
treatment for physical disabilities.  PTSD was not 
referenced.

On VA general medical examination in February 1997 the 
veteran was alert and oriented times three.  She was 
pleasant, cooperative and her responses were appropriate.  
The diagnosis was history of PTSD.

On VA examination for PTSD in February 1997, the veteran 
recalled the events surrounding her sexual assault in 
service, and being released from service due to her 
pregnancy.  The veteran added that after service she 
experienced the birth of her child, attended community 
college, became an active church member, and worked at 
various jobs.  She stated that she had difficulty remaining 
employed because of difficulties with childcare.  She further 
noted that she eventually worked at a food company for more 
than six years, but took disability leave because of an 
orthopedic injury and that she had not worked since 1995.  
With the exception of a past history of episodic alcohol 
abuse, the veteran had no subjective complaints.  The 
examiner noted the veteran had not seen a psychiatrist, 
counselor or therapist, had never been hospitalized, and had 
never taken psychiatric medication.

Objective findings at that time were normal.  The veteran was 
open, friendly and personable . She was forthcoming and 
articulate, and verbalized coherently, without pressured 
speech or any bizarre or unusual forms of speech.  She 
displayed no signs of jitteriness, nervousness, shakiness, 
hyperalertness or hyperarousal. Signs of exaggerated startle 
reflex or sympathetic hyperarousal were also not present.  
The veteran was not angry, irritable or hostile.  Her affect 
was normal, reasonable, and of appropriate range with 
occasional smiles.  She was not tearful and displayed 
emotional control.  She described her mood as "most of the 
time I am happy." Evidence of suicidal and homicidal thought 
or plans, psychosis, delusions, and hallucinations was not 
present.  She was not paranoid, guarded or suspicious.  The 
veteran had good contact with reality, and cognitively, there 
was no evidence of significant dementing illness or 
deterioration in her general level of intellectual 
functioning.  The examiner also noted that her memory and 
concentration were also good.  She was diagnosed with alcohol 
abuse, episodic, and life circumstance problems.  The 
examiner found that the veteran did not meet the criteria for 
PTSD.

VA outpatient treatment reports show in April 1997 the 
veteran was referred to mental health consultation for 
depression and emotional instability.  Changes in appetite 
and sleep were noted, but suicidal ideation and weight 
changes were negative.  Clinical entries dated in July 1997 
note the veteran was oriented times three without cognitive 
impairment.  Her speech was mildly pressured and her mood was 
mildly labile.  She also was tearful when talking about her 
housing situation and financial status.  Complaints of 
nightmares and dreams about her rape in service were 
documented on consultation in February 1998.  A notation 
asserting that the disorder caused her moderate to severe 
depression and other symptoms of PTSD was recorded.  It was 
also noted that the veteran used alcohol for the past four 
years, although she used it to cope with the trauma of her 
rape.  The medical reports also show that the veteran 
participated in women's group counseling in 1998.  A clinical 
entry dated in June 1998 shows the veteran was unable to work 
because of leg and back pain, and she veteran lived with her 
daughter.  She was in good contact although her mood was low.  
The diagnosis was dysthymia.

In a February 1999 VA PTSD examination report, the veteran 
noted that she was last employed in 1995 because of arthritis 
and discussed her pre- and in-service sexual assaults.  The 
report shows that after service the veteran initially stayed 
at home and did not work.  Later she worked odd jobs, with 
her longest employment lasting from 1990 to 1995.  Currently, 
she received counseling and is prescribed Trazodone and 
Zoloft.  She had not received in-patient psychiatric care.  
Her subjective complaints consisted of experiencing 
nightmares about her experiences as a child and military rape 
about three to four times a month; awakening with night 
sweats; being bothered by seeing attempted rapes on 
television; difficulty with trusting men (although she was 
close to her sister, friend and daughter); and difficulty 
concentrating.  The veteran denied a history of suicidal 
ideation, auditory or visual hallucination, and mania.  She 
did not describe herself as irritable and had a good 
appetite.

On objective evaluation, the veteran was oriented to person, 
place, and time.  Her speech was not pressured.  Her thoughts 
were goal-oriented and fluent.  She was able to recall 3 of 3 
immediately, 2 or 3 after five minutes and the current and 
preceding two presidents.  She was able to perform simple and 
two-step calculations without difficulty, could spell "world" 
forwards and backwards without difficulty, and her affect was 
bright throughout the interview.  She did not display any 
kind of change whatsoever, when describing the alleged events 
either as a child or during service.  There was no motor 
change when describing the events. The veteran's abstract 
thinking as well as judgment were intact.  She was diagnosed 
with PTSD and history of alcohol abuse;.  Her GAF score was 
70, which the examiner explained was based on the veteran's 
meaningful interactions with her family members, and her 
appropriate interaction during the evaluation, although she 
was not future goal oriented.  The veteran enjoyed life on a 
day-to- day basis.  The examiner found that the veteran 
minimally met the criteria for PTSD.  He opined the veteran's 
disability had, at most, a mild impact on her social and 
occupational functioning based on described symptomatology.

The record reflects that the veteran sought treatment at the 
Vet Center from March 2000 to November 2000.  In a March 2000 
record, the veteran was examined at the Vet Center.  The 
mental status evaluation found that the veteran's appearance 
was neat, her manner was anxious, her intelligence was 
average, she had appropriate speech, she was oriented to 
time, place, and person, she had normal memory function, he 
had appropriate affect (with some flatness noted), her motor 
activity was agitated and restless, and she had poor 
judgment.  It was reported that there was no evidence of 
thought disorder (i.e., no delusions, disorganized thinking, 
or delusions).  In terms of evidence of depression, she had 
average appetite, experienced sleep disturbance (nightmares 
and night sweats), and had a low energy level.  She also 
indicated that she had suicidal thoughts, bud did not plan or 
attempt to carry them through.  She also did not have any  
homicidal thoughts.

In July 2002, a private psychologist, B. R., Ph.D., based on 
a review of the veterans medical records, provided an opinion 
as to the veteran's current emotional situation and to the 
level of impairment that she was likely currently 
experiencing.  The examiner indicated that solely relying on 
the Global Assessment of Functioning Scale, "it  would 
appear that there was some likelihood that her score would 
fall at 70, with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment thinking or mood, with symptoms such as 
suicidal ideation, depression, and an inability to function 
independently, appropriately, and effectively with neglect of 
personal appearance and hygiene..difficulty in adapting to 
stressful circumstances...and an inability to establish and 
maintain effective relationships.  He also reported that the 
veteran's "behavior in the spring of 2000 suggested a severe 
impairment in her ability to function or complete most adult 
role expectations appropriately or effectively.  There was 
some question even whether she might be able to do so safely.

In an October 2002 VA PTSD examination, the veteran reported 
that her activities of daily living included reading her 
Bible, watching television, reading the newspaper, and 
visiting family members.  She complained of experiencing 
nightmares about being raped when she was in the service and 
reported that she had night sweats and did not trust men.  
The veteran also reported that she had a long history of 
depression, which she related to inadequate finances and 
uncertainty about her continued finances.  She further 
indicated that she was socially withdrawn and did not want to 
socialize with anyone other than her daughter and people at 
her church.

On objective evaluation, the veteran had fair eye contact and 
her speech was at times difficult to understand because she 
mumbled and her voice often trailed off.  Her speech was also 
slurred and she ran one idea into another rather than making 
clear, distinct sentences addressing a specific point.  
Regarding her mood, the veteran was feeling irritable and her 
affect was quite dramatic.  The veteran's memory was good in 
that she was able to perform serial 7s correctly from 100 to 
58 at a reasonable pace and accurately.  Her memory was 
positive for two or three common objects allowing a 5-minute 
delay.  Her speech was circumstantial and tangential and the 
veteran also appeared to completely ignore the examiner's 
questions and made statements about other concerns that she 
had.  The examiner indicated that veteran's thought process 
did not suggest a psychosis, but rather appeared to reflect a 
laxity in her cognitive processes and that she appeared to be 
of low-average intelligence.  Regarding thought content, the 
veteran denied any suicidal ideation, but reported that she 
had had thoughts of hurting VA doctors who denied her 
disability.  She denied any imminent intent to harm anyone.  
Her insight and judgment appeared to have been fair.  The 
examiner diagnosed the veteran with dysthymic disorder, pain 
disorder associated with both psychological factors and a 
general medical condition, and post-traumatic stress 
disorder.  Her GAF scale score was 65, which the examiner 
reported was based on the fact that the veteran did not 
appear to be in any acute distress on the day of examination.  
He further noted that the veteran had some meaningful 
interpersonal relationships including both with her 
daughters, grandchildren, and people at church.  He also 
noted that her industrial impairment appeared to be primarily 
a result of her fibromyalgia and her osteoarthritis.

The veteran underwent a VA PTSD examination in February 2004.  
The veteran reported that her activities of daily living 
included reading the Bible, watching television, reading the 
newspaper, and visiting family members.  She reported that 
she got along well with her two children and six 
grandchildren.  The veteran indicated that she had frequent 
nightmares about the rape in service and that these 
nightmares had gotten worse lately, since the father of the 
child had returned into the child's life two years prior.  
She indicated that his return and wanting to be apart of the 
child's life had caused her a lot of anger and anxiety.  The 
veteran further reported that she had nightmares at lease 
twice per week, that she woke up with night sweats, bad 
headaches, that she was tearful, and that she avoided movies 
that had anything to do with raped or military life.  She 
also reported that she avoided places and going out and did 
not have a good social life or social support.  

On objective evaluation, the veteran did not appear to be in 
any distress and spoke clearly and fluently.  She made good 
eye contact and was cooperative and quite pleasant.  The 
examiner reported that the veteran was alert and oriented in 
all spheres.  She described her mood as feeling depressed and 
anxious, her affect was appropriate, and her memory was good 
for recent, immediate, and remote events. She was able to do 
serial 7s correctly, although she took her time, her speech 
was circumstantial, her thought process was goal-oriented and 
organized, and she denied any suicidal or homicidal ideas.  
She also denied any paranoia, delusions, phobias, and 
homicidal ideas.  The examiner noted that the veteran 
appeared to have low-average intelligence, and had limited 
abstract thinking.  Her insight and judgment were intact.  

The examiner diagnosed the veteran with dysthymic disorder 
and PTSD.  The veteran's GAF scale score was 65, which the 
examiner noted was based on the fact that the veteran was 
able to have some meaningful interaction with family members, 
that she was able to interact appropriately during the 
evaluation, and that she did seem to have some future 
orientation.  Regarding how the veteran's PTSD symptoms 
affected her social-industrial capacity, the examiner 
commented that it was pretty clear that since her discharge 
from the military, that the veteran had not been able to 
function and/or meet the goals that she had set for herself 
in life.  The examiner further opined that the disability 
would continue to have at least a mild impact on her social 
and occupational functioning based on the aforementioned 
symptomology.

In April 2004, private psychologist, Dr. B.R., again, after a 
review of the veteran's medical records, opined that the 
veteran was "still living with a serious set of 
psychological difficulties and was likely to have a score of 
70 or above on the impairment rating scale used by the 
Veterans Administration.

The veteran was again afforded a VA PTSD examination on 
November 8, 2004.  A mental status examination found that the 
veteran's hygiene was appropriate and that her grooming was 
unremarkable.  The examiner noted that her demeanor with him 
was irritable and angry and that she frequently raised her 
voice.  She also reported that she was having difficulty with 
her memory and that she was having difficulty remembering 
names and things.  She also indicated that she believed that 
the VA was plotting against her and turning her into a lab 
rat.  The examiner reported that her speech was mumbled and 
difficult to understand and that she refused to repeat 
statements, which made it tremendously difficult to 
understand her statements.  She denied the presence of any 
hallucinations, her eye contact was within normal ranges, she 
denied the presence of any homicidal or suicidal ideation, 
and appeared to only able to minimally manage hygiene.  The 
veteran was oriented to person, place, and time and she 
denied ritualistic behaviors.  Her speech was notable for 
loud volume, circumlocutious patterns, inconsistent 
statements regarding symptomology, and extreme and fatalistic 
statements regarding symptomology.  When asked about 
experiencing panic attacks, the veteran indicated that she 
was claustrophobic sometimes, but denied any cluster symptoms 
which would suggest that she experienced panic attacks.  She 
also indicated that she worried about her safety and felt 
scared to go out at night, that she upset easily and cried 
frequently, and that she had impaired sleep.

During her PTSD assessment, the veteran indicated that she 
experienced nightmares.  The examiner reported that she did 
not endorse any symptoms suggestive of avoidance of stimuli 
related to her trauma, avoidance of thoughts or feelings 
associated with the trauma, or avoidance of activities or 
places that arouse recollections of the trauma.  The examiner 
did note that the veteran displayed a markedly diminished 
interest or participation in significant activities, and 
detachment and/or estrangement from others.  The examiner 
commented that because the veteran met the full criteria for 
major depression, and not PTSD, that it was difficult to 
determine if her symptoms (irritability, nightmares, severe, 
chronic diminished interest in activities, estrangement from 
her daughter, mild to moderate difficulty in falling asleep, 
and mild to moderate hypervigilance) could be attributed to 
PTSD.  

The examiner diagnosed the veteran with recurrent, moderate 
major depressive disorder, and personality disorder, not 
otherwise specified.  The veteran's GAF scale score was 52, 
and noted to be reflective of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The examiner noted that this score was given due to the lack 
of employment, lack of education, and lack of social 
activities.  She further stated that the veteran did not fall 
into the criteria of serious symptoms because of her absence 
of suicidal ideation, severe obsessional rituals or inability 
to maintain a job due to psychiatric symptomology.  
Additionally, the examiner noted that based on the veteran's 
labile, irritable and angry presentation during the 
interview, that it was likely that she would have at least 
moderate impairment in her ability to maintain and attain 
employment.  However, the examiner noted that this appeared 
to be related to a major depression and a personality 
disorder, rather than any post-traumatic stress disorder.  It 
was indicated that the veteran's prognosis for improving was 
relatively poor because she had consistently declined 
additional assistance with her conditions.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id.; Powell v. West, 13 
Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2004) pertain to PTSD.  Under these codes, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness." See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning. A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships. 
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning. A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning. A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school. A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.





						(CONTINUED ON NEXT PAGE)


Analysis

1.  Entitlement to an initial rating in excess of 10 percent 
for PTSD, prior to October 29, 2002

The veteran asserts that an initial evaluation in excess of 
10 percent is warranted for her service-connected PTSD, prior 
to October 29, 2002.  As noted above, in order to assign the 
next higher 30 percent rating, the record must show that the 
veteran experiences occasional decrease in work efficiency 
and intermittent inability to perform an occupational tasks, 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  

The Board finds that such findings are not contained in the 
record.  In this regard, the record does establish that on 
examination in February 1997, the veteran was described as 
being pleasant, and cooperative, and to have appropriate 
responses.  She did not display any signs of nervousness, 
hyperalertness, or hyperarousal.  Her affect was normal, she 
was not tearful, she displayed emotional control, and she 
described her mood as being happy most of the time.  The 
record also establishes that she was not paranoid, guarded or 
suspicious, and had good memory and concentration.  There is 
no evidence that the veteran experienced panic attacks or 
chronic sleep impairment, or was suspicious.  However, the 
Board does note that outpatient treatment records from 1997 
to 1998, show that the veteran was diagnosed with dysthymia 
and moderate to severe depression, that she experienced 
nightmares and dreams about her rape in service, and that she 
was in good contact although her mood was low.

The record also establishes that on examination in February 
1999, the veteran indicated that she experienced sleep 
disturbance (nightmares three to four times a month), had 
difficulty trusting men, but was close to her sister, friend, 
and daughter, and had difficulty concentrating, and was not 
irritable.  Additionally, the record establishes that the 
veteran had a GAF score of 70, which the examiner indicated 
was based, in part, on the veteran's meaningful interactions 
with her family members.  The Board notes that the veteran's 
reported GAF scores reflect mild symptomology.  

Similarly, on examination for depression in March 2000, 
although the record establishes that the veteran had an 
anxious manner, poor judgment, and experienced sleep 
disturbance.  She had appropriate speech, was oriented to 
time, place and person, had normal memory, and an appropriate 
affect.

As such, the Board finds the clinical findings on the VA 
psychiatric examination in February 1997 and February 1999 
and in VA outpatient treatment records, and the veteran's GAF 
score of 70 demonstrate no more than mild symptoms, and is 
consistent with the current 10 percent rating.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for PTSD, prior to October 29, 2002.

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD, from October 29, 2002 

A.  From October 29, 2002 to November 7, 2004

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD from 
October 29, 2002.  As noted above, in order to assign a 
higher rating, the record must show that the veteran 
experiences reduced reliability and productivity due to 
symptoms of PTSD such as a flattened affect, circumstantial, 
circumulatory, or stereotyped speech, impaired judgment, 
impaired long and short term memory, impaired abstract 
thinking, and difficulty establishing and maintaining 
effective work and social relationships, and mood 
disturbances.  

In this regard, the record does establish that on examination 
in October 2002 and February 2004, the veteran experienced 
nightmares, was tearful, and had circumstantial speech and 
limited impaired abstract thinking.  However, the record also 
establishes that the veteran had intact insight and judgment, 
had normal memory, had an appropriate mood, was alert and 
oriented in all spheres, had a goal oriented and organized 
thought process, and denied any paranoias, delusion, phobias, 
or homicidal ideas.  Further, although the record 
demonstrates that the veteran the indicated that she did not 
have a good social life or social support, the record also 
establishes that she had some meaningful relationships with 
both of her daughters, her grandchildren, and people at her 
church.  The Board also notes that it is significant to point 
out, that the examiner from the October 2002 examiner stated 
that the veteran's industrial impairment appeared to be 
primarily a result of her non-service-connected fibromyalgia 
and osteoarthritis.

Additionally, the record establishes that the veteran on 
examination in October 2002 and in February 2004 had a GAF 
score of 65.  Similarly, in April 2004, a private examiner, 
after a review of the veteran's records, assigned the 
veteran's symptomology a GAF score of 70.  The Board, again, 
notes that both of the veteran's reported GAF scores reflects 
no more than mild symptomology.  

As such, the Board finds the clinical findings on the VA 
psychiatric examination in October 2002 and February 2004 and 
the veteran's GAF scores of 65 and 70 demonstrate no more 
than mild symptoms, and are consistent with the current 30 
percent rating.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for a psychiatric 
disability to include depression and PTSD for the period of 
October 29, 2002 to November 7, 2004.

B.  From November 8, 2004

The Board finds that an evaluation in excess of 30 percent is 
warranted for the veteran's service-connected psychiatric 
disability, to include major depressive disorder and PTSD.  
As noted above, in order to assign a higher rating, the 
record must show that the veteran experiences reduced 
reliability and productivity due to symptoms of PTSD such as 
a flattened affect, circumstantial, circumulatory, or 
stereotyped speech, impaired judgment, impaired long and 
short term memory, impaired abstract thinking, and difficulty 
establishing and maintaining effective work and social 
relationships, and mood disturbances.  The Board finds that 
such findings are contained in the record.  In this regard, 
the record establishes that on examination conducted on 
November 8, 2004, the veteran had normal eye contact, was 
oriented to person, place, and time, and did not experience 
panic attacks.  However, the record also demonstrates that 
that the veteran was experiencing memory difficulties, 
appeared to only be able to minimally manage hygiene, and had 
mumbled, difficult to understand speech and circumlocutious 
speech patterns, mild to moderate impaired sleep, nightmares, 
a marked diminished interest or participation in significant 
activities, detachment and estrangement from others, 
including one of her daughters, and mild to moderate 
hypervigilance.  The record also establishes that the 
veteran's GAF scale score was 52, which the examiner noted 
was reflective of moderate symptoms or moderate difficulty.  
As such, the Board finds that the symptomatology of the 
veteran's service-connected PTSD is most reflective of a 50 
percent evaluation.  The Board notes that the November 2004 
examiner noted that because of the absence of suicidal 
ideation, severe obsessional ritual, or the inability to 
maintain a job due to psychiatric symptomatology, that the 
veteran did not fall into the criteria of serious symptoms.  
Therefore, the Board finds that an evaluation greater than 50 
percent is not warranted at this time.

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the competent evidence of 
record supports an increased initial staged rating of 50 
percent, but no higher, from November 8, 2004.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  




ORDER

1.  Entitlement to an initial evaluation in excess of 10 
percent for PTSD, prior to October 29, 2002, is denied.

2.  Entitlement to an initial staged evaluation in excess of 
30 percent for PTSD, from October 29, 2002 to November 7, 
2004, is denied.

3.  Entitlement to an initial staged evaluation of 50 
percent, but no higher, for PTSD, from November 8, 2004, is 
granted, subject to the applicable law governing the award of 
monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


